Citation Nr: 1045027	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bipolar disorder.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to September 
2006.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In a statement, received the Veteran withdrew his request for a 
Board hearing.  The Veteran has not requested that the hearing be 
rescheduled.  Therefore, his request for a hearing is considered 
withdrawn.  See 38 C.F.R. § 20.702 (e) (2010).

The Board also notes that in a statement received at the RO in 
March 2010, prior to receipt of the appeal at that Board, the 
Veteran's representative withdrew his representation of the 
Veteran.  The Veteran has not secured new representation nor has 
he requested that another representative be appointed for him.


FINDING OF FACT

In a statement, received in July 2010, prior to the promulgation 
of a decision in the appeal, the Veteran wrote that he wished to 
withdraw his appeal with regard to the issue of entitlement to a 
higher initial rating for bipolar disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an 
initial rating in excess of 30 percent for bipolar disorder by 
the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2010).  
In a written statement received by VA in July 2010, the Veteran 
stated that he wished to withdraw his appeal with regard to the 
issue of entitlement to a higher initial rating for bipolar 
disorder.  Specifically, he stated that he was requesting that 
his appeal for increased compensation be withdrawn.

The Board finds that the Veteran's July 2010 written statement 
qualifies as a valid withdrawal of the issue under 38 C.F.R. § 
20.204.  Hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice as it relates to this issue.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.204.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


